      Case 4:17-cv-00940 Document 53 Filed on 04/15/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


JAIME PIERO COLE,                   §
                                    §
                Petitioner          §
                                    §
                v.                  §     Civil Action No. 4:17-cv-940
                                    §
LORIE DAVIS,                        §     THIS IS A CAPITAL CASE
Director, Texas Department of       §
Criminal Justice, Correctional      §
Institutions Division,              §
                                    §
                Respondent.         §
_____________________________________________________________________________

     JOINT MOTION TO LIFT STAY, REINSTATE THE CASE, AND PROPOSED
                          SCHEDULING ORDER

       COMES NOW, Shawn Nolan, attorney for Petitioner Jaime Piero Cole, and Assistant

Attorney General Stephen Hoffman, attorney for Respondent Davis, and submit this motion to lift

the stay, reinstate the case, and propose a scheduling order.

       1.      On September 20, 2019, this Court granted Cole’s motion for stay and ordered Cole

to file a state habeas application. ECF No. 49 at 10. The Court further ordered that Cole move to

lift the stay and reinstate the case within 14 days of the conclusion of state habeas review with a

joint motion for a new scheduling order. Id.

       2.      On April 1, 2020, the Texas Court of Criminal Appeals dismissed Cole’s

application for writ of habeas corpus. Ex Parte Jaime Piero Cole, No. WR-84,322-02. Pursuant

to this Court’s order, Cole moves to lift the stay and reinstate the case.

       3.      Additionally, the parties propose the following scheduling order:
     Case 4:17-cv-00940 Document 53 Filed on 04/15/20 in TXSD Page 2 of 3




       4.      Cole shall file an Amended Petition for Writ of Habeas Corpus within 60 days of

the entry of this Scheduling Order.

       5.      Davis will file an Answer to the Amended Petition within ninety days of the filing

of the Amended Petition.

       6.      Cole will file a Reply to Davis’s Answer within sixty days of the filing of the

Answer.

       7.      Cole reserves the right to file a motion for discovery after Davis has filed an

Answer. See ECF No. 29 at 9 (denying Cole’s motion for discovery without prejudice, and

allowing Cole to refile a discovery motion after Respondent files an Answer).



Respectfully submitted,



/s/ Stephen Hoffman
Stephen Hoffman
Assistant Attorney General
Office of the Attorney General
of Texas
Post Office Box 12548
Austin, Texas 78711-2548
Stephen.Hoffman@oag.texas.gov

/s/ Shawn Nolan
Shawn Nolan
Federal Community Defender for the
Eastern District of Pennsylvania
Suite 545 West, The Curtis Center
601 Walnut Street
Philadelphia, PA 19106
(215) 928-0520
Shawn_Nolan@fd.org
     Case 4:17-cv-00940 Document 53 Filed on 04/15/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused the foregoing to be served on the following

person by ECF filing:



                            STEPHEN HOFFMAN
                            Assistant Attorney General
                            Criminal Appeals Division
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711


Dated: April 15, 2020
